360 U.S. 716 (1959)
UNITED STATES
v.
COLONIAL CHEVROLET CORP. ET AL.
No. 761.
Supreme Court of United States.
Decided June 29, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Solicitor General Rankin, Assistant Attorney General Rice, Joseph F. Goetten and Carolyn R. Just for the United States.
Everett A. Corten for respondents.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Fourth Circuit are reversed. Commissioner of Internal Revenue v. Hansen, ante, p. 446; Commissioner of Internal Revenue v. Glover, ante, p. 446; Baird v. Commissioner of Internal Revenue, ante, p. 446.